People v Richardson (2015 NY Slip Op 08921)





People v Richardson


2015 NY Slip Op 08921


Decided on December 3, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 3, 2015

Tom, J.P., Sweeny, Andrias, Gische, JJ.


16282 4632/11

[*1] The People of the State of New York, Respondent,
v Derek Richardson, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Desiree Sheridan of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Frank Glaser of counsel), for respondent.

Judgment, Supreme Court, New York County (Ruth Pickholz, J.), rendered February 23, 2012, convicting defendant, after a jury trial, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The court properly denied defendant's suppression motion. Although defendant was in custody and had not yet received Miranda  warnings, his inquiry about why he was being charged with a felony was "immediately met by a brief and relatively innocuous answer by the police officer," not constituting interrogation or its functional equivalent (People v Rivers , 56 NY2d 476, 480 [1982]; compare People v Lanahan , 55 NY2d 711 [1981] [detailed recital of evidence held equivalent to interrogation]). Under these circumstances, defendant's inculpatory statement was self-generated and spontaneous.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 3, 2015
CLERK